Citation Nr: 1212375	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-46 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although the RO determined in February 2009 that new and material evidence was presented to reopen the claim for service connection for a right knee disorder, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The issues of entitlement to service connection for tinnitus and vertigo have been raised by the record (see Letter, July 23, 2009), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a November 1985 decision, the Board denied service connection for a right knee disorder.    

2.  Evidence submitted since the Board's November 1985 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and therefore raises a reasonable possibility of substantiating the claim.

3.  Evidence currently of record does not contain a diagnosis for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The Board's November 1985 decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the Board's November 1985 decision; thus, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A left knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

With regard to the Veteran's claim for service connection for a left knee disorder, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in October 2009 informed the Veteran of the information necessary to substantiate his claim for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether the issue of entitlement to service connection for a left knee disorder is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has not presented competent medical evidence of a current diagnosis for a left knee disorder.  In light of this finding, the requirements of McLendon have not been met for this issue.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. New and Material Evidence

In a November 1985 decision, the Board denied the Veteran's claim for entitlement to service connection for a right knee disorder.  The Veteran's claim was denied because the Veteran's separation examination was normal with regard to the lower extremities, the record lacked an adequate diagnosis of chondromalacia patella, right knee, and because there was no diagnosis of right knee arthritis within one year following separation.  The Board's November 1985 decision is final.  38 U.S.C.A. § 7104(b).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, private medical reports, and a private medical opinion.  Regarding VA outpatient treatment, while an August 1999 x-ray report was negative, the Board notes that x-ray evidence dated June 1, 2010, indicated mild degenerative chances and a small suprapatellar effusion, right knee.

Most pertinent to the issue at hand, a private opinion, dated July 23, 2009, noted that the Veteran presented with continuous right knee instability and pain, as well as locking, clicking, and catching.  It was further noted that the Veteran presented with chondromalacia patella, though it is unclear as to whether that diagnosis was provided by the author of the report, or by the Veteran's own history.  The examiner stated that an in-service incident, in which the Veteran felt a strong right knee pain following a hard landing during a training exercise, may have caused chronic inflammatory changes that, with time and continuous use, can result in degenerative joint disease.  The provider opined that it was more likely than not that the Veteran's knee problem was secondary to the in-service accident.

These reports are material, as x-ray evidence of degenerative changes and a diagnosis of chondromalacia patella, right knee, is now of record, as well as an opinion linking a current right knee disorder to the Veteran's period of active service.  As such, this new evidence cures prior evidentiary defects.  New and material evidence has thus been received since the RO's November 1985 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

The issue of entitlement to service connection for a right knee disorder is addressed in the Remand section below.

III.  Service connection

In this case, the Veteran claims that he suffers from a left knee disorder as a result of his period of active service.  As noted above, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the evidence of record does not contain a diagnosis for a left knee disorder.  Thus, element (1) of Hickson has not been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left knee disorder.  A service treatment report, dated June 7, 1974, noted chondromalacia patella, symptomatic, however it was not specified as to which knee was affected.  While a report dated July 23, 1976, noted a right knee condition in June 1974, no further information was provided.  On separation in December 1975, the lower extremities were "Normal," and the only defect of note was "throat trouble."  The Veteran himself reported that he did not have a bone or joint deformity, and he responded "No" to "trick or locked knee."  See Report of Medical Examination and Report of Medical History, December 12, 1975.

Post-service, treatment reports presumably associated with the Veteran's National Guard service noted recurrent complaints of right knee pain.  However, left knee pain was not documented nor was a left knee injury or disorder.  VA outpatient treatment records and private treatment reports associated with the Veteran's claims file do not reveal a diagnosis of a left knee disorder.  There is no record of complaints for this disorder, and a comprehensive list of current diagnoses dated in June 2008 did not mention a left knee disorder.  In fact, it was noted that musculoskeletal findings were intact, to include range of motion, muscle tone, and no deformities.  

Based on the above evidence, the Board finds that entitlement to service connection for a left knee disorder is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since July 2009 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of a left knee disorder, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Acknowledgement is given to the Veteran's assertions that he has a diagnosis of a left knee disorder which began during service.  He is competent in this regard because he personally experienced the symptoms for this disorder in service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Assuming that the Veteran had a diagnosis of a left knee disorder in service, no such diagnosis, or any residuals of claimed in-service a left knee disorder is shown based on the evidence of record.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such have not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a left knee disorder is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.


ORDER

New and material evidence having been received, the Veteran's request to reopen the claim of entitlement to service connection for a right knee disorder is granted; the appeal is granted to this extent only.

Entitlement to service connection for a left knee disorder is denied.






REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection hearing loss and a right knee disorder must be remanded for further development.

In this case, the Veteran contends that exposure to inservice acoustic trauma, and/or an accident during a period of active duty for training (ACDUTRA), resulted in his current diagnosis of bilateral hearing loss.  See Statement, November 2008, December 2008.  He further contends that an accident during his period of active duty is causally related to a right knee disorder.  

The Board notes that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In this case, service personnel records confirm his assignment as an assistant machine gunner in 1973.  The Veteran's Military Occupational Specialty (MOS) was Armorer.  On separation from active service, an audiogram did not reflect a diagnosis of hearing loss, in either ear, consistent with 38 C.F.R. § 3.385.  Post-service, the Veteran was diagnosed with bilateral hearing loss in accordance with VA regulations in October 2008. 

A letter from the Veteran's private provider, dated July 23, 2009, noted that prolonged exposure to high-frequency noise causes permanent damage to the inner ear structures, resulting in irreversible hearing loss.  The author went on to note that the Veteran was exposed to high frequency infantry noise in service for a few years due to constant gunfire, which is more probable than not the cause of the Veteran's hearing loss.  However, the examiner failed to account for any post-service noise exposure within the rationale, nor did she address other factors which may have lead to a current diagnosis of hearing loss, such as the Veteran's age.  The examiner failed to state why in-service acoustic trauma was the most likely etiology of the Veteran's current diagnosis.

As for the Veteran's right knee claim, and as noted above, the lower extremities were "Normal" upon separation in December 1975, and the only defect of note was "throat trouble."  The Veteran himself reported that he did not have a bone or joint deformity, and he responded "No" to "trick or locked knee.  See Report of Medical Examination and Report of Medical History, December 12, 1975.  Additional post-service reports noted right knee pain associated with an old trauma on August 2, 1978.  Reports from September and November 1978 noted continued complaints of right knee pain, without swelling or limitation of motion.  X-rays were negative at that time.  Chondromalacia was diagnosed in January 1979.  A training accident during a period of ACDUTRA was reported on May 13, 1983, when the Veteran fell 25 feet during a repelling exercise and received trauma to his right lower extremity.  An August 1999 x-ray of his right knee was negative for any bone or joint pathology. 

As discussed above, the letter from the Veteran's private provider, dated July 23, 2009, noted that the Veteran presented with continuous right knee instability and pain, as well as locking, clicking, and catching.  It was further noted that the Veteran presented with chondromalacia patella, though it is unclear as to whether that diagnosis was provided by the author of the report, or by the Veteran's own history.  The examiner stated that an in-service incident, in which the Veteran felt a strong right knee pain following a hard landing during a training exercise, may have caused chronic inflammatory changes that, with time and continuous use, can result in degenerative joint disease.  The provider opined that it was more likely than not that the Veteran's knee problem was secondary to the in-service accident.

However, the Board finds that his opinion is equivocal in nature.  It was noted that a training exercise may have caused inflammatory changes, and a detailed rational was not provided.  Further, although a diagnosis of chondromalacia patella was recorded, it is ultimately unclear as to whether this was a current diagnosis made by the provider following an examination, or whether the diagnosis was based on the Veteran's own report.  The opinion did not link this diagnosis to service, and the provider did not document a current diagnosis of arthritis. 

The Board notes that a VA examination has not been conducted with regard to either remaining claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon. 


The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, a veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall schedule a VA audiological examination to assess the severity and etiology of the Veteran's bilateral hearing loss.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, to include lay reports of in-service acoustic trauma, and specifically address post-service noise exposure and continuity of symptomatology from separation to the present.  The examiner should address the following:

(A)  Whether it is at least as likely as not that any current hearing loss is etiologically-related to the Veteran's period of active service.

(B)  Whether it is at least as likely as not that any current hearing loss is etiologically-related to an accident during a period of ACDUTRA on May 13, 1983.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  



If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

2.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether any diagnosed right knee disorder is related to active duty service.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.  The examiner should address the following:

(A)  Whether it is at least as likely as not that any right knee disorder is etiologically-related to the Veteran's period of active service.

(B)  Whether it is at least as likely as not that any right knee disorder is etiologically-related to an accident during a period of ACDUTRA on May 13, 1983.

(C)  If arthritis is diagnosed, the examiner should indicate whether it manifested to a compensable degree within one year of the Veteran's service discharge in December 1975.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for this opinion.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

3. The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4. If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


